Citation Nr: 1804230	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  04-13 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), to include based on a personal assault.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for anxiety disability. 

3.  Entitlement to service connection for major depressive disorder.

4.  Entitlement to service connection for a disability manifested by memory loss.

5.  Entitlement to service connection for a heart disability, to include as secondary to an acquired psychiatric disability. 

6.  Entitlement to service connection for a sleep disorder (to include sleep apnea), to include as secondary to an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to March 1967.

These matters come before the Board of Veterans Appeals (Board) from a February 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky and a May 2006 rating decision of the VARO in Atlanta, Georgia.  Jurisdiction is now with the Cleveland, Ohio RO.

In January 2007, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record 

These matters were previously before the Board in March 2008 and January 2014 when they were remanded for further development.  In its January 2014 remand, the Board found that the issues were inextricably intertwined with one another and with the issue of whether there was clear and unmistakable error (CUE) in a 1972 rating decision.  In an unappealed September 2016 decision, the RO found that there was not CUE in the 1972 rating decision.  Thereafter, in June 2017, the RO issued a supplemental statement of the case for the six issues currently on appeal.

FINDINGS OF FACT

1.  In an unappealed 1989 decision, the RO denied the Veteran's claim for service connection for PTSD. 

2.  New and material evidence has not been received since the last final denial with regard to the issue of entitlement to service connection for PTSD.

3.  In an unappealed 1972 decision, the RO denied the Veteran's claim for service connection for an anxiety disability. 

4.  New and material evidence has not been received since the last final denial with regard to the issue of entitlement to service connection for an anxiety disability.

5.  The most probative evidence of record is against a finding that the Veteran has an acquired psychiatric disability, to include depression, causally related to, or aggravated by, active service.

6.  The earliest clinical evidence of memory impairment, a heart disability, or depression is not for more than two decades after separation from service; the earliest clinical evidence of sleep disturbances is not for more than five years after separation from service.  

7.  The Veteran has a personality disorder. 

8.  The Veteran is not in receipt of service connection for any disability. 

9.  The most probative evidence of record is against a finding that the Veteran has a disability manifested by memory loss which is as likely as not casually related to, or aggravated by, active service or a service-connected disability. 

10.  The most probative evidence is against a finding that the Veteran has a heart disability casually related to, or aggravated by, active service or a service-connected disability. 

11.  The most probative evidence is against a finding that the Veteran has a sleep disorder, to include sleep apnea, which is casually related to, or aggravated by, active service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Evidence received since the last final denial on the issue of service connection for an anxiety disability is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2017).

2.  Evidence received since the last final denial on the issue of service connection for PTSD is not new and material; the claim is not reopened. 38 U.S.C.A. Â§Â§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.110 .  

3.  The criteria for service connection for an acquired psychiatric disability to include major depressive disorder have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

4.  The criteria for service connection for a disability manifested by memory loss have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

5.  The criteria for service connection for a heart disability, to include as secondary to an acquired psychiatric disability, have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3,310 (2017).

6.  The criteria for service connection for a sleep disorder (to include sleep apnea), to include as secondary to an acquired psychiatric disability, have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3,310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal criteria 
New and material evidence (NME)

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107 (b). YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304 (f)(5). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

NME - PTSD

Evidence at the time of the last final denial

At the time of the last final denial in September 1989, the evidence included the Veteran's STRs which noted that he had been working as a mess cook since assignment to the USS Shangri La; that he was a behavioral problem to authorities, that he displayed negligence, was uncooperative, and had a lack of interest in his duties; and that he reported he was afraid that if he worked with knives, he would cut himself due to being nervous and groggy.  Upon examination in service, he was found to have an immature personality associated with sociopathic tendencies and indications that he was a manipulator.  STRs also noted that he threatened to kill another individual but this was seen as another of his "attention seeking measures", that he wanted a "chit" (i.e profile or excuse to avoid duty) to get out of "dirty" work in fire room in January 1967, and that he had an appendectomy scar upon entrance.  The STRs note that the Veteran is "known by all the doctors and corpsmen as a regular at sick call (never having any organic disease)".

The Veteran's military personnel record reflect that in February 1966 (within three months of entrance), he did not meet the requirements for access to classified information and was not permitted to have a rating which would normally require authority to such.  An April 1966 Report of Medical Examination reflects that he was a "psychological failure, limited submarine adaptability).  Records also reflect that he had an unauthorized absence for three days in August 1966 (missing sailing of the USS Shangri LA to a local operation area), but that the charges were dismissed as unavoidable, and instead he was charged leave for those three days. 

The Veteran's DD 214 reflects that he served for 14 months, was given a discharge "under honorable conditions" in March 1967, and is negative for any service in Vietnam.  

A post-service September 1968 VA summary of hospitalization reflects that the Veteran had been admitted to the South Florida State Hospital with a history of possible psychotic behavior; he was diagnosed with neurosis, hysterical dissociative type.

A 1972 VA examination report reflects that the Veteran reported that he was assigned as a technician in the boiler room while onboard a ship in service, that he had a constant fear that the boilers were going to explode, and that he attempted several times to get out of that job in the boiler room because he wanted to be a cook.  He reported that eventually, after several unsuccessful attempts to get transferred from the boiler room, he decided to hide in the ship for a "couple of weeks" while at sea and was declared AWOL.  He reported sleep disturbances and that his wife noted them.  The Veteran reported having nervousness, inability to keep or maintain a job, irritability, flying off the handle, having nightmares, and being afraid of not being able to control hostile destructive feelings.  Upon examination, he was found to have anxiety neurosis.  

VA clinical records reflect that the Veteran reported that he was a Viet Nam combat Veteran (1989) and had panic attacks, anxiety, and PTSD symptoms (February 1989) based on alleged combat in Vietnam.  

The file also included the Veteran's contention that he served as a fireman aboard the USS Shangri-La and that he had a fear of being burned to death in the boiler room when the fire alarm was set off as a practical joke when he was locked inside a boiler.

Evidence added since the last final denial in September 1989

Evidence added since the last final denial includes the Veteran's contentions that he served in Vietnam for over a year, that he was taken in a helicopter in the middle of the night and given a cloth map with an extraction point, that he experienced combat, that he was physically and sexually abused as a child (also reported as incest with an aunt), that he was convicted of having a sexual relationship with his 13 year old step-daughter but he denied that it occurred, that his father tried to have someone kill him but the person would not do it, that he had a "horrifyingly dysfunctional" childhood, that he wakes up with thoughts of death and being back in Vietnam and has flashbacks, and hypervigilance, that he served in the military for three years, that he served with a military occupational specialty of pyrotechnics, that he was in the Navy's Underwater Demolition Team program with confidential duties and combat, that his nightmares began soon after his return from Vietnam in 1967, that he served on classified missions in Vietnam, that he was in the Special Forces and is "good at killing people", that he was a male prostitute after service, and that he was stabbed by a stick in the right lower abdomen (possibly in service).

The evidence also includes diagnoses of PTSD based on the Veteran's alleged combat experience in Vietnam during "his 18-20 month tour between 1964 - 1966", and diagnoses of adjustment disorder with depressed mood (see 1999 VA record and February 2003 record).  He also has a diagnosis of PTSD based on an "incident in service" (September 2007 addendum to VA clinical record).

The record also includes the Veteran's contentions to providers and/or VA officials (see transcripts) that he was locked in a boiler room in service when it was lit and he had to go out through an air register to get out, that he thought he would burn up, that he has had nightmares since then, and that he went AWOL after that experience.  A VA social worker record reflects that the Veteran's "PTSD is not due to combat but rather from being deliberately locked in a boiler on ship by other soldiers"; although it is appears that the social worker was merely repeating the Veteran's assertion as she also noted that the "Veteran stated he was told he had PTSD from civilian (childhood) and military.  He states he did not have anything from childhood where he would have PTSD.  He stated he had problems after he came out of the military from when he was locked into the firebox inside a boiler.)(see May 2006 VA clinical record; see also January 2007 VA clinical record).

1999 records reflect diagnoses of affective (mood) disorders and anxiety disorders (see SSA determination), and adjustment disorder with mixed features, suspected mixed personality dysfunction, and questionable marital discord (see 1999 clinical records.)

A February 2004 VA examination report reflects the opinion of the examiner that the Veteran's test score does not support the diagnosis of PTSD, and that the Veteran's "self-report of alleged PTSD symptoms does not appear to be credible based upon the evidence."  The examiner diagnosed the Veteran with major depression, panic disorder with agoraphobia, and alcohol dependence in full remission.  The clinician stated that the Veteran's childhood risk factors of physical, sexual, and emotional abuse as well as conduct problems leading to reform school are the most feasible reason for his mental disabilities.

The claims file also includes the statement of the Veteran's son that during his childhood the Veteran had nightmares, sleepwalking, talked of suicide, and other symptoms of a mental disability, that he would wake up talking about a "green wire", and that noises which sounded like in-coming mortar would cause him to stop the car and look around like an "insane person."  The Veteran's wife testified as to the Veteran's sleep disturbances.

A May 2008 VA clinical record reflects that a "a definitive diagnosis can not [sic] be made based on a brief screening interview the patient did report symptoms consistent with individuals who suffer from PTSD however veteran was clearly motivated to endorse PTSD".

Evidence taken as a whole

The Board finds, despite the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), that new and material evidence has not been received. 

The Veteran's claim was denied in 1989 because the Veteran did not have a verifiable stressor (see February and September 1989 rating decisions) or a stressor of a "real life threating experience".

The Board finds that new and material evidence has still not been received.  At the time of the last final denial, the Veteran contended that he had been locked in a boiler room and believed it was going to explode or be on fire, causing him fear and causing him to be absent without leave (AWOL).  The Veteran's contention remains the same.  He has not provided competent credible evidence to verify this alleged stressor. 

Moreover, the Veteran's alleged stressors of service in Vietnam, service in combat, a military occupational specialty of pyrotechnics, service in the Special Forces, and service in the Navy's Underwater Demolition Team program with confidential duties are inherently incredible.  The Board acknowledges that generally in determining whether evidence is new and material, the credibility of the evidence is to be presumed; however, in the present case, the Veteran's allegations as to his service fits within an exception to that rule because they are inherently incredible given his military personnel records, to include his DD 214.  

The DD 214 is a document of the United States Department of Defense issued upon the Veteran's discharge from active service which provides dates of service among other data.  The Veteran's DD 214 is entirely negative for awards denoting service in Vietnam or service of three years or foreign/sea service of more than a year (all things contended by the Veteran).  A specific request by VA as to whether the Veteran served in Vietnam and the dates of any such service was met with the following response from the service department:  "[t]here is no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam."  His service personnel records are in the virtual file.  These records show his duty stations, his military occupation specialties, and his performance reports which do not include Vietnam service, combat service, a military occupational specialty of pyrotechnics, service in the Special Forces, and service in the Navy's Underwater Demolition Team program.

In addition, the Veteran's allegation of combat, being dropped off by a helicopter with an extraction point, and doing confidential work is inherently incredible given his service was in the Navy with no expertise training, and that he did not meet the requirements for access to classified information.  His allegation of working in underwater demolitions, with pyrotechnics, and in Special Forces are also inherently incredible given the above.  Moreover, his allegation of a right lower abdomen scar due to being stabbed in Vietnam inherently incredible as medical records note that his scar was due to a pre-service appendectomy.

In addition, the 2004 examination, while new, is against a finding that the Veteran has a mental disability related to service.  (The Board need not discuss the adequacy of the report as any question as to the adequacy of a VA examination is moot prior to reopening of the claim. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).)  Likewise, the May 2008 VA clinical record while new, does not support that the Veteran had a stressor in service.  While the Veteran continues to exhibit symptoms of something, the report makes it clear that the a diagnosis could not be made at that time, and most importantly, it does not provide evidence that the Veteran's claimed stressor actually occurred.  

The Board notes that a claim for service connection for PTSD which is based on an allegation of an in-service personal assault need not be proven by the preponderance of the evidence.  In the present case, however, the Veteran has not provided new and material evidence to support an in-service stressor; which was an element missing at the time of the last final denial.  Any clinical diagnoses of PTSD, while new, are not material as they are based on inherently incredible statements.  

Based on the foregoing, the claim is not reopened. 

NME - Anxiety

Evidence at the time of the last final denial in 1972

The evidence at the time of the last final denial included the Veteran's contention that he was treated for nervousness in service, his STRs noted above, the in-service diagnosis of immature personality associated with sociopathic tendencies, post service evidence of hospitalization in 1968 for neurosis, hysterical dissociative type, and a 1972 VA examination report of anxiety neurosis.  His 1965 Report of Medical History for enlistment purposes refelcts that he reported having had "nervous trouble."

Evidence added to the record since the last final denial

In addition to the  evidence noted above in the PTSD section, the evidence includes VA clinical records which reflect treatment for anxiety and that the Veteran has reported anxiety due to an "incident" in service. 

Evidence taken as a whole

The Board finds, despite the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), that new and material evidence has not been received 

At the time of the last final denial, the Veteran had a diagnosis of anxiety, contended that he had a fear of boilers, contended that he had tried to get out of work in the boiler room by going AWOL, and reported that he had numerous symptoms (i.e. nightmares, irritability, etc.).  

Essentially, the newly received evidence includes the same complaints of a fear of being in the boiler room and anxiety.  The Veteran's repeated contentions have been noted in the new records, but they are not "new evidence" as they are, in essence, the same contentions merely repeated as the Veteran's history and adopted by the clinicians and social worker.

Moreover, the Veteran's alleged stressors of service in Vietnam, combat, pyrotechnics, Special Forces, and the Navy's Underwater Demolition Team program with confidential duties are inherently not credible, as noted above. 

Finally, the 2004 examination, while new, is against a finding that the Veteran has a mental disability related to service.

Based on the foregoing, the claim is not reopened.

Service Connection for Major Depressive Disorder

In service, the Veteran was diagnosed with inadequate personality with sociopathic tendencies.  Four years after service, in 1972, the Veteran underwent a VA examination which resulted in a diagnosis of anxiety neurosis.  In the 1980s and 1990s, he was treated for a panic disorder and noted financial stressors.  

The Veteran has been diagnosed with major depressive disorder (e.g. see 1996, 1998, 2001, 2002, 2013, 2014 VA records).  

VA clinical records reflect that the Veteran has depression likely related to situational factors in his life.  It was additionally noted that "[the Veteran's] depression also appears to stem from characterological facts which are generally resistant to treatment."  See June 2003 VA record.  The Veteran has also been diagnosed with dysthymia with history of major depressive disorder complicated by inadequately treated obstructive sleep apnea with cognitive disorder and mimicking neurovegetative signs and symptoms of depression. 

A June 2012 VA record refelcts that the Veteran had depression with intense feelings of uselessness and helplessness which was worse since an inability to work or perform activities by himself.  An April 2013 VA record reflects that the Veteran has a "severe" personality disorder.

Service connection is not warranted for a personality disorder as a matter of law because it is not a disability for VA purposes.  38 C.F.R. § 4.9.  Service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon a personality disorder.  In the present case, the evidence does not reflect such.  

A record in February 1996 refelcts that the Veteran has "symptomatology which is congruent with a depressive disorder although many of his symptoms can be explained by his sleep apnea and obesity."  An October 1996 record reflects his mood was "terrible" due to finances.

Records in 1999 reflect a diagnosis of adjustment disorder with depressed mood, and note the Veteran's numerous physical disabilities as well as the Veteran's report that he had "nightmares soon after his return from Viet Nam in 1967.  These got worse in 1981."  As noted above, the Veteran did not serve in Vietnam; thus, this record has no probative value as it relates to service.  

As noted above, a February 2004 VA examination report reflects the opinion of the examiner that the Veteran's childhood risk factors, including physical abuse (by his father), sexual abuse (by an aunt), and emotional abuse are the likely reason for his acquired psychiatric disabilities.  The report does not state that the disabilities preexisted service, but that these factors are the reason for the current disability.  Regardless, there is also no competent credible evidence that the Veteran's service in any way aggravated a preexisting disability, if any.

The Board finds that the evidence does not support a finding that the Veteran has depression due to service.  Moreover, any clinical opinion that the Veteran has depression based on unsupported contentions lacks probative value.  The Veteran has been less than credible with regard to his service.  As noted above, he has claimed military service in a variety of capacities which are not supported by the record and which are inherently incredible given his actual military qualifications, places of service, and length of service.  

The Board finds that there is no competent credible evidence to support the Veteran's allegation of being frightened due to being locked in a boiler.  Although the Veteran contends that he was a boiler technician, and really wanted to be a mess cook instead, and eventually went AWOL when he was not transferred to a cook, his service personnel records reflect that he was always a cook while aboard the USS Shangri La from when first assigned until at least June 1966; although a subsequent January 1967 STR refelcts that he wanted a "chit" so he didn't have to do "dirty" work in the boiler.  Regardless, it is the incident of being locked in a boiler that is not corroborated.  

There is no competent credible evidence of record that the Veteran has an acquired psychiatric disability which is as likely as not casually related to, or aggravated by, service or a service-connected disability.  Thus, service connection is not warranted.

Service Connection for a Disability Manifested by Memory Loss

The Veteran contends that he has a memory disability.  His STRs are negative for a disability of memory loss.  The claims file includes a VA September 1997 record which reflects that the Veteran reported progressive memory loss since July 1997; this would be approximately three decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
A May 1999 neuropsychology consult response record reflects that the Veteran reported a decrease in his memory due to sleep apnea.  The Veteran is not in receipt of service connection for sleep apnea.  The Veteran's score on the Wechsler Memory Scale-Revised, in terms of General Memory was in the "superior range of function" and that his verbal memory, visual memory, and delayed recall subtests all fall at the upper end of the High Average range.  It was noted that although the Veteran complained of significant impairment in memory, the test findings "do not reveal memory impairment".  An SSA record reflects his memory was not significantly limited.  Thus, more than three decades after separation from service, the Veteran was not found to have a disability manifested by memory loss. 

VA records in 2002 reflect that the Veteran was concerned with memory problems and that he reported having been on medication for depression since 1981, and that he had nightmares since "his return from Viet Nam in 1967" and memory impairment from sleep apnea which had "impaired his previously sharp memory."  He reported a "10 year history of decline in memory"; it was noted that his symptoms were unlikely to be caused by the arachnoid cyst but that "polypharmacy" was a possible cause. (e.g. May, June, July 2002 VA records)  Additional records also reflect complaints of memory impairment (e.g. 2003 and 2003 VA records). 

Records in 2008 reflect that the Veteran had intact memory upon examination (January 2008), reported episodes of lapses in memory (February 2008), "borderline impaired retrieval in memory functioning but with improved recall with recognition cueing" (April 2008), memory which "seemed selectively intact" for immediate, recent, and remote (May 2008), and reports of worsening memory (October 2008).  A January 2008 VA record reflects that his memory problems may be associated with hypoglycemic episodes; the Veteran is not service-connected for diabetes.

A March 2009 VA record reflects that the Veteran reported a loss of memory; a CT scan showed mild to moderate cortical cerebral atrophy.  A May 2011 VA record reflects impaired memory; however, an October 2013 record reflects that the Veteran reported that he has a memory "like a steel trap", and he denied memory problems.  On examination, he had intact memory.  The Veteran also denied memory problems in January 2014.

There is no competent credible evidence of record that the Veteran has a memory impairment disability, or a disability manifested by memory impairment, which is as likely as not casually related to, or aggravated by, service or a service-connected disability.  The Veteran is not in receipt of service connection for sleep apnea, a cyst, or any disability for which he is medicated.  

Based on the foregoing, service connection is not warranted.

Service Connection for a Heart Disability (to include as secondary to an acquired psychiatric disability)

The Veteran's STRs are negative for complaints of, treatment for, or a diagnosis of a heart disability. 

A June 1972 VA radiology record reflects that there was no "evidence of acute cardiopulmonary changes and the heart is not enlarged."  

Records reflect that he was diagnosed with atrial fibrillation in March 1993; this is more than two decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
An October 1995 record reflects no active or acute disease process upon chest radiology testing.  An August 1996 record refelcts "no apparent acute cardiopulmonary abnormalities".  A September 1996 record and a May 1998 record reflect mild cardiomegaly.  A 1999 record refelcts that the Veteran reported coronary artery disease as well as atrial fibrillation.

Additional records reflect a diagnosis of congestive heart failure (e.g. 2013, 2014).

There is no competent credible evidence of record that the Veteran has a heart disability which is as likely as not casually related to, or aggravated by, service or a service-connected disability.  Moreover, the evidence is against a finding that he is entitled to service connection for ischemic heart disease on a presumptive basis because he did not have service in Vietnam, nor does he contend or the evidence otherwise show herbicide exposure.  Also, he did cardiovascular-renal disease manifested to a compensable degree within one year of service such that service connection is warranted on a presumptive basis for a chronic disease.

In sum, service-connection is not warranted for a heart disability on a direct, presumptive, or secondary basis. 

Service Connection for a Sleep Disability (to include sleep apnea, to include as secondary to an acquired psychiatric disability)

The Veteran's STRs are negative for complaints of, treatment for, or diagnosis of a sleep disability.  One STR dated in July 1966 notes that the Veteran was seen because he felt "nervous and groggy"; assuming that "groggy" could relate to a sleep disability. the only notation was that the Veteran removed his consultation sheet from his previous visit from the record and that he was "passive aggressive" with an inadequate personality and sociopathic tendencies.  

A 1972 VA examination report reflects that the Veteran reported nightmares, and that he had walked in his sleep (somnambulated).  This is five years after separation from service.

The Veteran complained of on-going insomnia in 1992, and was diagnosed with sleep apnea in 1993; this is more than two decades after separation from service and after he was noted to be overweight (obesity).  A March 1993 record reflects he had sleep apnea and "problems sleeping, usually he cannot sleep more than one hour without waking up and he has a lot of sleepiness during the day."  In 1997, he was noted to be scheduled for septoplasty and tonsillectomy as soon as his diabetes was adequately controlled, to treat his sleep apnea.  Additional records reflect that the Veteran had been diagnosed with narcolepsy but that there "appears to be some question of narcolepsy but his [symptoms] can be explained by sleep apnea not adequately controlled."  Subsequent October and November 1997 records reflect that the Veteran's sleep apnea resolved with surgery and loss of weight.  But he again was diagnosed with sleep apnea in 1998 and was again noted to be overweight; his weight was approximately 300 pounds.  (The Veteran's STRs do not reflect the need for a septoplasty or that he was overweight; his weight at discharge was 225 pounds).
 
A May 27, 2009 VA clinical note reflects the opinion of the provider as follows: "I am not sure what is going on with this man. Clearly he has a sleep disorder but the etiology not clear.  He is here to help [rule out] seizure, but I think he also has some type of encephalopathy but not clear what the cause might be.  Although this might be related to seizures we need to [rule out] other causes."  

An October 26, 2009 VA clinical record from neurology reflects that the Veteran sleeps much of the day and does not sleep well at night.  He reported daytime and nocturnal confusional episodes.  It was noted that he has sleep apnea and awakens with strange behaviors.  The examiner stated that "to complicate the matter, he has a large arachnoid cyst in the left middle cranial fossa, raising the question of complex partial seizures.  Ambulatory EEG studies in the hospital documented episodes of confusional arousal, but no seizures or interictal epileptiform activity.  Impression: The patient's problems are likely due to one or more sleep disorder. Polysomnograms have shown that he has mild [obstructive sleep apnea], which likely is not enough to account for all of his symptoms.  I suspect that he has a parasomnia which is most likely related to his PTSD." (The Board notes that the examiner was under the impression that the Veteran had been diagnosed with PTSD related to experiences in Vietnam; however, the Veteran did not have service in Vietnam.) 

Additional VA clinical records reflect that the Veteran again had sleep apnea (2003, 2013), and reported that he sleeps all day and night; it was noted that the Veteran long-standing poor sleep hygiene (January 2014).  He also reported that his sleep is interrupted during the night; however, his wife stated that he sleeps all day and night and has no difficulties falling asleep anywhere (June 2012).

There is no competent credible evidence of record that the Veteran has a sleep disability which is as likely as not casually related to, or aggravated by, service or a service-connected disability.  

As noted above, the Veteran is not service-connected for any disability, the evidence does not reflect sleep apnea in service, there is no probative evidence that he had sleep apnea in service, and there is no probative evidence that he had a brain cyst in service.

Based on the foregoing, service connection is not warranted.

Conclusion

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of acquired psychiatric disabilities, heart disabilities, sleep disturbances, to include sleep apnea, and the effects of medication on memory and other disabilities.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

As new and material evidence has not been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), to include based on a personal assault, the appeal is denied.

As new and material evidence has not been received to reopen a claim of entitlement to service connection for anxiety disability, the appeal is denied. 

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, is denied.

Entitlement to service connection for a disability manifested by memory loss is denied.

Entitlement to service connection for a heart disability, to include as secondary to an acquired psychiatric disability is denied. 

Entitlement to service connection for a sleep disorder (to include sleep apnea), to include as secondary to an acquired psychiatric disability is denied.




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


